Name: Commission Regulation (EEC) No 2578/87 of 27 August 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 244/ 14 Official Journal of the European Communities 28 . 8 . 87 COMMISSION REGULATION (EEC) No 2578/87 of 27 August 1987 fixing the amount of the subsidy on oil seeds coefficients of equivalence adapted to the new standard quality ; Whereas provisions specifying that the differential amount is calculated on the basis of the target price less 7,5 % should be adopted ; whereas the differential amounts for the 1987/88 marketing year were calculated on this basis for colza and rape seed subject to the adop ­ tion by the Commission of the Regulation laying down the provisions in question ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2323/87 to the infor ­ mation known to the Commission that the , amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1915/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1953/87 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower ; seed (*), as last amended by Regulation (EEC) No 1869/87 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 0 and (EEC) No 1918/87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2323/87 (9), as last amended by Regulation (EEC) No 2520/87 (10) ; Whereas the standard quality for sunflower seed has been changed by the Council for the 1987/88 marketing year ; whereas the coefficients of equivalence applied to the prices of sunflower seed from third countries should be adjusted accordingly and have not yet been fixed ; whereas the amount of the subsidy for sunflower seed for the 1987/88 marketing year was calculated on the basis of Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (n) shall be as set out in the Annexes hereto . 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (l2) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (l3) for sunflower seed harvested and processed in Portugal is fixed in Annex III . 4. However, the amount of the subsidy for the 1987/88 marketing year for sunflower seed will be confirmed or replaced with effect from 28 August 1987 to take account, where appropriate, of the effects of the change in the standard quality for sunflower seed. Article 2 This Regulation shall enter into force on 28 August 1987. (') OJ No 172, 30. 9 . 1966, p . 3025/66. (2) OJ No L 183, 3 . 7 . 1987, p. 7 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 185, 4. 7 . 1987, p . 68 . 0 OJ No L 167, 25. 7 . 1972, p . 9 . (Ã  OJ No L 176, 1 . 7 . 1987, p . 30 . 0 OJ No L 183 , 3 . 7 . 1987, p . 14 . (?) OJ No L 183, 3 . 7. 1987, p . 16 . (9) OJ No L 210, 1 . 8 . 1987 , p . 41 . H OJ No L 238, 21 . 8 . 1987, p . 17 . (") OJ No L 266, 28 . 9 . 1983, p. 1 . ( ,2) OJ No L 53, 1 . 3 . 1986, p . 47. H OJ No L 183, 3 . 7 . 1987, p. 18 . 28 . 8 . 87 Official Journal of the European Communities No L 244/ 15 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 August 1987 . For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 1st period 2nd period 3rd period 4th period 5th period 8 9 10 11 12 1 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 24,964 24,964 24,498 24,478 24,791 24,832 60,39 60,39 59,32 59,39 60,14 60,53 67,20 67,20 65,97 66,02 66,86 67,26 1 197,15 1 197,15 1 174,65 1 173,05 1 188,07 1 185,75 181,92 181,92 178,05 177,33 179,63 180,41 216,37 216,37 212,21 211,96 214,68 213,42 20,222 20,222 19,813 19,751 20,008 19,955 14,730 14,730 14,362 14,294 14,489 14,357 8 599 38 598 37 697 37 473 37 963 37 809 2 586,09 2 565,63 2 475,32 2 419,05 2 454,69 2 377,98 0,00 0,00 0,00 0,00 0,00 0,00 3 743,63 3 743,63 3 646,04 3 629,58 3 677,19 3 654,08 0,00 0,00 0,00 0,00 0,00 0,00 4 919,22 4 914,65 4 798,13 4 778,60 4 831,08 4 791,17 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) No L 244/ 16 28 . 8 . 87Official Journal of the European Communities ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed : Current 8 1st period ¢ 9 2nd period 10 3rd period 11 4th period 12 5th period 1 2,500 2,500 2,500 2,500 2,500 2,500 2,500 2,500 2,500 2,500 2,500 2,500 27,464 27,464 26,998 26,97.8 27,291 27,332 66,36 66,36 65,29 65,35 66,10 66,50 73,89 73,89 72,66 72,71 73,55 73,94 1 317,31 1 317,31 1 294,81 1 293,21 1 308,24 1 305,91 200,61 200,61 196,74 196,02 198,32 199,10 238,25 238,25 234,09 233,85 236,57 235,30 22,301 22,301 21,891 21,830 22,086 22,034 16,370 16,370 16,003 15,935 16,129 15,998 42 592 42 590 41 689 41 466 41 955 41 801 2 906,94 2 886,48 2 796,17 2 739,90 2 775,54 2 698,83 385,53 385,53 385,53 385,53 385,53 385,53 4 129,16 4 129,16 4 031,57 4015,11 4 062,72 4 039,61 429,31 429,31 429,31 429,31 429,31 429,31 5 348,53 5 343,97 5 227,44 5 207,92 5 260,39 5 220,49  in Portugal (Esc)  in another Member State (Esc) 28 . 8 . 87 Official Journal of the European Communities No L 244/ 17 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 8 1st period (') 9 2nd period (') 10 3rd period (') 11 4th period (') 12 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 3,440 0,000 ' 34,816 3,440 0,000 34,816 3,440 0,000 34,816 3,440 0,000 34,967 3,440 0,000 35,356 2. Final aids : I (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 83,98 93,59 1 670,42 255,11 302,40 28,360 21,030 54 207 3 789,03 83,98 93,59 1 670,42 255,11 302,40 28,360 21,030 54 205 3 766,54 83,99 93,59 1 670,42 254,88 302,40 28,358 21,030 54 089 3 759,38 84,46 94,10 1 677,03 255,46 303,67 28,441 21,086 54 141 3 728,32 85,39 95,14 1 695,71 258,33 307,06 28,761 21,331 54 752 3 773,71 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 530,49 4 064,76 530,49 4 064,76 530,49 4 039,08 530,49 4T)48,68 530,49 4 108,00 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 7 055,67 6 826,72 0,00 7 050,51 6 821,72 0,00 7 016,82 6 789,12 0,00 7 027,93 6 799,88 0,00 7 095,66 6 865,41 3 . Compensatory aids :  in Spain (Pta) 4 006,41 4 006,41 3 980,73 3 988,05 4 047,38 4. Special aid :  in Portugal (Esc) 6 826,72 6 821,72 6 789,12 6 799,88 6 865,41 (') Subject to the effect of the new standard quality on the coefficients of equivalence . (*) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0335380. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 8 1st period 9 2nd period 10 3rd period 11 4th period 12 5th period 1 DM 2,072550 2,067030 2,061500 2,055960 2,055960 2,040850 Fl 2,337030 2,333500 2,330100 2,326520 2,326520 2,315560 Bfrs/Lfrs 43,054700 43,034800 43,016800 43,002100 43,002100 42,973600 FF 6,924770 6,931090 6,938950 6,949950 6,949950 6,984360 Dkr 7,976680 7,992730 8,010460 8,031780 8,031780 8,095330 £ Irl 0,774747 0,775987 0,777627 0,779186 0,779186 0,785319 £ 0,698989 0,700041 0,701310 0,702587 0,702587 0,706513 Lit 1 499,89 1 509,88 1 518,57 1 525,65 1 525,65 1 542,92 Dr 157,56000 159,35200 160,99300 163,05900 163,05900 168,29000 Esc 162,74900 163,84800 164,91200 166,37700 166,37700 169,29800 Pta 139,94000 141,00800 141,87500 142,71400 142,71400 144,98000